AO 245B (Rev_ 05/15/20l8) Judgmerlt in a Criminal Pctty Case (Modiflcd) Page 1 ofl

UNITED STATES DISTRICT COURT
soUTHERN nlsTRiCT oF CALIFoRNIA

United States of America .]UDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or Ar`cer Novembcr 1, 1987)

lorge Amonio Gaytan_()rtiz Case Number: 3:18~mj-23210-JLB

Roxana Sandoval
Defendant ’s A tierney

REGISTRATION NO. 81707298

THE DEFENDANTI
pleaded guilty to count(s) 1 0f COerlHiIlT

|:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Numbergsl
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
E The defendant has been found not guilty on count(s)
I:| Coum(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: 310 WAIVED Fine: WAIVED
§§ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal
|:| Court recommends defendant be deported/removed With relative, charged in case _

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days

' of any change ofname, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant‘s economic circumstances

Wednesday, December 19, 2018
Date of Imposition of Sentence

_ .m: - §§ "`""-`
§§ § §§EM§§%:H 'l_._____\, l )\\N g

DEC t a 2013 HoNoRABLE MLLIAM V. GALLo
UNITED sTATEs MAGISTRATE JUDGE

 

 

’*'”""'“`~"“u"_'ar
~‘“'~"‘"'.“"`~ \ co

c\__i;aa us classic 7 UFOHNU\
solitaan nisi am or ca DEPUTY
ev

 

 

 

3:18-mj-23210~JLB

 

